EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: rejoin withdrawn claims as detailed below.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species 1-5, as set forth in the Office action mailed on 06/04/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/04/2020 is withdrawn.  Claims 3, 6-8, and 10-14, directed to the different embodiments of the composite material are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment regarding the composite material having a tensile strength of at least 60 megapascals at 5% strain was found to be allowable when read in light of the claimed structure of the building panel and particular materials and layers thereof, including a first protection layer of a fluoropolymer and a second protection layer sandwiching a support carrier comprising polyethylene terephthalate, and further including a mechanical structure to attach the panel to a building structure. Furthermore, the composite material having a tensile strength of at least 60 megapascals at 5% strain was not seen as an obvious design choice for the layered composite material as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached 8-6 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633